Case 19-22715-CMB            Doc 522    Filed 10/23/20 Entered 10/23/20 10:58:52                Desc Main
                                       Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:                                           :       Case No. 19-22715-CMB
                                                   :
  5171 Campbells Land Co., Inc.                    :       Chapter 11
                                                   :
                   Debtor                          :       Document No.
                                                   :
  L-Four, L.P. and                                 :       Related to Document No. 506 , 491, 521
  Ronald G. Linaburg, D.M.D.,                      :
                                                   :
                   Claimants,                      :
           v.                                      :
                                                   :
  5171 Campbells Land Co., Inc.                    :
                                                   :
                   Respondent.                     :
                                                  ORDER

                  23rd
  AND NOW, this _________ day of __________,
                                   October 2020, upon the Joint Status Report and Motion for

  Extension of Time of L-Four, L.P. and 5171 Campbells Land Co., Inc., it is hereby ORDERED,

  ADJUDGED and DECREED that

           The deadline for submission of any stipulated facts and identification of contested facts shall

  be _______________,
        November 4     2020
                      _____.

           The hearing scheduled for October 29
                                             22, 2020 shall be continued to ______________, 2020
                                                                              November 17 ______.

  at 3:00 P.M. via the Zoom Video Conference Application ("Zoom").
                                                                          To join the Zoom hearing,
                                                  BY THE COURT:
To join the Zoom hearing, please initiate by using the following link 15 minutes prior to your scheduled hearing
  C:\Users\DIANER~1\AppDataLocal\Temp
time: https://www.zoomgov.com/j/16143800191, or alternatively, attend by using the following Meeting ID:
  \156127265359-2.pdf
161 4380 0191. ALL HEARING PARTICIPANTS ARE REQUIRED TO REVIEW AND COMPLY                             WITH
                                                                                                 J.
THE ZOOM PROCEDURES, which can be found at https://www.pawb.uscourts.gov/sites/default/files/pdfs/
cmb-proc-videohrg.pdf.




            FILED                                         ________________________
            10/23/20 10:48 am                             Carlota M. Böhm
            CLERK                                         Chief United States Bankruptcy Court Judge
            U.S. BANKRUPTCY
            COURT - WDPA
